     Case 1:20-cv-00013-NONE-SKO Document 20 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL EDWARD TIMBERLAKE,                             Case No.: 1:20-cv-00013-NONE-SKO (HC)
12                        Petitioner,                     ORDER DENYING PETITIONER’S
                                                          REQUEST TO PLACE TRAVERSE ON
13             v.                                         HOLD
14    KELLY SANTORO, Warden,                              [Doc. 19]
15                        Respondent.
16

17            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On June 18, 2020, Petitioner filed his traverse. (Doc. 18.) On

19   June 22, 2020, Petitioner filed the instant request to place his traverse on hold. (Doc. 19.)

20   Petitioner asks that proceedings be stayed while he searches for an attorney to represent him.

21   Petitioner provides no reason for seeking counsel at this point, and the Court can find none.

22   Petitioner’s traverse is well-reasoned, and the case is now fully briefed. Accordingly, Petitioner’s

23   request to place his traverse on hold is DENIED.

24
     IT IS SO ORDERED.
25

26   Dated:     June 24, 2020                                         /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
